                 Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 1 of 8




 1   Shaamini Babu, Esq. (SBN 230704)
     Arcolina Panto, Esq. (SBN 235786)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: sbabu@sjlawcorp.com
 5   Email: apanto@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
13   MURRAY, Trustees;

14   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;
16   PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20   TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees; and

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees; Plaintiffs,
24
            v.
25
     CALIBER EQUIPMENT RENTALS, INC., a
26   California Corporation; and KEVIN M. MASSEY, an
     individual,
27

28                  Defendants.

                                                       1
     COMPLAINT
     Case No.
                 Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 2 of 8




 1                                                    Parties

 2          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which

 3   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating

 4   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and the

 5   Operating Engineers Annuity Plan) (“Pension Fund”); Pensioned Operating Engineers’ Health and

 6   Welfare Trust Fund (“Pensioned Health Fund”); Operating Engineers and Participating Employers Pre-

 7   apprentice, Apprentice and Journeymen Affirmative Action Training Fund (“Affirmative Action

 8   Training Fund”); and the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust

 9   Fund (“Vacation Fund”) are employee benefit plans as defined in the Employee Retirement Income
10   Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined
11   by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A). The Trust Funds and their fiduciaries are together
12   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.” Dan Reding and James E. Murray are Co-
13   Chairmen of the Joint Boards of Trustees of ERISA Plaintiffs with authority to act on behalf of all
14   Trustees.
15          2.      Caliber Equipment Rentals, Inc., is a dissolved California corporation, and Kevin M.
16   Massey, an individual who served as the Chief Executive Officer, the Secretary, Chief Financial Officer,
17   and upon information and belief, President, of Caliber Equipment Rentals, Inc., are employers by virtue
18   of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).
19                                                  Jurisdiction

20          3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

21   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

22   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

23   to redress such violations, and seek all other appropriate relief under ERISA.

24          4.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management

25   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

26   conditions of a binding collective bargaining agreement between Defendants and the Union.

27          5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

28
                                                         2
     COMPLAINT
     Case No.
                   Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 3 of 8




 1   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 2   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 3   herein, each of which has a substantial ground in federal jurisdiction.

 4                                                        Venue

 5            6.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

 6   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 7   discretion, in the district where the plan is administered, where the breach took place, or where a

 8   defendant resides or may be found, and process may be served in any other district where a defendant

 9   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
10   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
11   Court.
12            7.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
13   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
14   International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of
15   business in this district, its duly authorized officers or agents are engaged in representing employee
16   members in this district, and the claims arise in this district.
17                                              Intradistrict Assignment

18            8.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

19   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

20   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

21   fulfill its statutory and contractual obligations to Plaintiffs.

22                                               Bargaining Agreements

23            9.      Defendant Kevin M. Massey served as the Chief Executive Officer, Secretary, Chief

24   Financial Officer per the Statement of Information, and upon information and belief, was the President

25   of Caliber Equipment Rentals, Inc. About eight months after filing a Statement of Information with the

26   California Secretary of State, on behalf of Defendant Caliber Equipment Rentals, Inc., Kevin M. Massey

27   entered into the Independent Northern California Construction Agreement (the "Independent

28
                                                             3
     COMPLAINT
     Case No.
                Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 4 of 8




 1   Agreement") on November 21, 2014 with the Union, which incorporates the Master Agreement

 2   ("Bargaining Agreement") between the Union and the United Contractors, Associated General

 3   Contractors of California, Inc., Industrial Contractors UMIC, Inc., and Northern Alliance of Engineering

 4   Contractors. Under the terms of the Independent Agreement, Defendant Kevin M. Massey personally

 5   guaranteed all amounts claimed herein. Defendant Caliber Equipment Rentals, Inc. filed a dissolution

 6   document with the California Secretary of State on May 26, 2020. Defendant Kevin M. Massey and

 7   Defendant Caliber Equipment Rentals, Inc. are hereinafter collectively referred to as “Defendants”.

 8           10.     Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

 9   therein, Defendants are required to pay certain contributions to the Contract Administration Fund; Job
10   Placement Center and Market Area Committee Administration Market Preservation Fund; Construction
11   Industry Force Account Operating Engineers Industry Stabilization Trust Fund; Heavy & Highway
12   Trust Fund; and Business Development Trust Fund (including the California Alliance for Jobs (together
13   referred to herein as “Bargained Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have
14   been authorized to collect and distribute monies due to the Bargained Entities as well as dues due to the
15   Union under the Bargaining Agreement and Trust Agreements.
16           11.     Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
17   Bargaining Agreement and made binding on Defendants, Defendants are required to regularly pay to
18   ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
19   are determined by the hours worked by Defendants. Contributions are due on the fifteenth (15th) day of
20   the month following the month in which hours were worked and are considered delinquent if not
21   received by the twenty-fifth (25th) day of that month. Defendants are also required, pursuant to the
22   Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten percent (10%) for
23   each delinquent contribution, but in the amount of twenty percent (20%) for each delinquent
24   contribution which is the subject of litigation. Moreover, the Bargaining and Trust Agreements provide
25   that interest accrues on delinquent contributions at the rates reasonably set by the Trustees from the date
26   they become delinquent, which is the twenty-sixth (26th) day of the month in which payment was due,
27   until paid in full.
28
                                                         4
     COMPLAINT
     Case No.
               Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 5 of 8




 1          12.     The Bargaining and Trust Agreements further require Defendants to maintain time

 2   records or timecards, and to permit an authorized Trust Fund representative to examine such records of

 3   Defendants as are necessary to determine whether Defendants have made full payment of all sums owed

 4   to ERISA Plaintiffs. Should the audit of Defendants’ records reveal that Defendants have failed to

 5   provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for

 6   the amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining

 7   and Trust Agreements.

 8                                              Factual Allegations

 9          13.     Defendants have failed and refused to pay amounts found due to Plaintiffs as a result of
10   an audit of Defendants’ payroll records for the period from January 1, 2015 through December 31, 2018.
11   Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid
12   contributions for that period.
13          14.     Defendants have also failed to pay liquidated damages and interest for late-paid
14   contributions for hours worked by employees during the month of November 2017.
15          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages
16   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated
17   contributions for months that Defendants failed to report to Plaintiffs, through the time of Judgment.
18   Plaintiffs reserve the right to conduct a further audit to determine whether there are any additional
19   amounts due from Defendants.
20                                   FIRST CAUSE OF ACTION
        For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
21                           Attorneys’ Fees and Costs Against Defendants
22          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
23          17.     Defendants have a contractual duty to timely pay the required contributions to ERISA
24   Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining
25   Agreement and Trust Agreements. Defendants also have a contractual duty under the Bargaining
26   Agreement, and Trust Agreements incorporated therein to permit an audit of its records to determine
27   whether it is making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to
28
                                                          5
     COMPLAINT
     Case No.
               Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 6 of 8




 1   pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

 2          18.     In addition, Defendants have a statutory duty to timely make the required payments to

 3   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 4          19.     Defendants’ failure and refusal to pay the required contributions, including the amounts

 5   found by audit, plus liquidated damages and interest thereon and on late-paid contributions, was at all

 6   times, and still is, willful. Defendants continue to breach the Bargaining Agreement, and incorporated

 7   Trust Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done

 8   with knowledge and intent.

 9          20.     Defendants’ failure and refusal to pay liquidated damages and interest for late-paid
10   contributions for hours worked by its employees during the month of November 2017 was at all times,
11   and still is, willful. Defendants continue to breach the Bargaining Agreement, and incorporated Trust
12   Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said refusal is
13   unjustified and done with knowledge and intent.
14          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
15   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
16   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
17   U.S.C. §§ 141-197, and the Bargaining Agreement and Trust Agreements, and are restrained from
18   continuing to refuse to perform as required thereunder.
19          22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
20   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
21   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
22   hardships and advancement of public interest favor ERISA Plaintiffs.
23          23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
24   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such
25   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust
26   Agreements, and the law.
27   //
28
                                                          6
     COMPLAINT
     Case No.
                  Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 7 of 8




 1                                                        Prayer

 2           WHEREFORE, Plaintiffs pray as follows:

 3           1.        For a judgment against Defendants as follows:

 4                     (a)    Unpaid contributions, due at time of Judgment, including those specified above as

 5   well as any other contributions determined as due by audit, timecards, or otherwise, including estimated

 6   contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA § 502(g)(2)(A),

 7   29 U.S.C. § 1132(g)(2)(A);

 8                            i.       To ERISA Plaintiffs and the Bargained Entities, in accordance with

 9   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;
10                            ii.      To the Union in accordance with the Bargaining Agreement.
11                     (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
12   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
13   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
14                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
15   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
16   1132(g)(2)(B).
17           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
18   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
19   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for
20   all Plaintiffs.
21           3.        For an order,
22                     (a)    requiring that Defendants comply with obligations to Plaintiffs under the terms of
23   the Bargaining Agreement and the Trust Agreements;
24                     (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
25   and
26                     (c)    enjoining Defendants from disposing of any assets until said terms have been
27   complied with, and from continuation or operation of Defendant’s business until said terms have been
28
                                                             7
     COMPLAINT
     Case No.
                Case 3:21-cv-01300-TSH Document 1 Filed 02/23/21 Page 8 of 8




 1   complied with.

 2         4.      That the Court retain jurisdiction of this case pending compliance with its orders.

 3         5.      For such other and further relief as the Court may deem just and proper.

 4

 5   DATED: February 23, 2021                          SALTZMAN & JOHNSON LAW CORPORATION

 6
                                                 By:                           /S/
 7
                                                       Shaamini Babu
 8                                                     Arcolina Panto
                                                       Attorneys for Operating Engineers’ Health and
 9                                                     Welfare Trust Fund for Northern California, et al.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
     COMPLAINT
     Case No.
